DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/28/2022 has been entered.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Disposition of Claims
Claims 1-20 are pending in the instant application.  Claims 1, 8, and 15 have been amended.  Claims 2, 9, and 16 have been canceled.  Claims 1, 3-8, 10-15, and 17-20 are rejected herein. The rejection of the pending claims is hereby made non-final.

Response to Remarks
103
Due to Applicant’s arguments and amendments the previous office action is now moot and the claims have been given further searching and consideration. Consequently, please find a new rejection below addressing the amended claims. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

 Claims 1, 3-8, 10-15, and 17-20  are rejected under 35 U.S.C. 103 as being unpatentable over Jenson(2016/0267483) in view of CAMPOS et al. (2018/0293498) and further in view of Kirti et al. (2020/0329066).

As per claims 1, 3-8, 10-15, and 17-20, Jenson discloses the method comprising: generating, by the processor, an artificial customer profile by combining randomly selected information from a set of real
customer profile data (See Jensen, Paragraphs 0105-0109; 0115); providing, by the processor,
standard customer transaction data representing a group of real customers having similar transaction characteristics as a goal (See Jenson, Paragraphs 0099; 0118-0119); conducting, by the intelligent agent, an action including a plurality of simulated transactions (See Jenson, Paragraphs 0033-0036; 0118-0119); comparing, by the environment, the action with the goal (See Jenson, Paragraphs 0033-0036; 0118-0119); providing, by the environment, a feedback associated with the action based on a degree of similarity relative to the goal (See Jenson, Fig.1; Paragraph 0118); adjusting, by the policy engine, a policy based on the feedback (See Jenson, Paragraphs 0097;0118); the step of conducting an action to the step of adjusting a policy are repeated until the degree of similarity is higher than a first predefined threshold (See Jenson, Paragraph 0077); and combining, by the processor, the artificial customer profile with the last action to form simulated customer data (See Jensen, Paragraphs 0105-0109; 0115). 
Jenson does not explicitly disclose a computer implemented method in a data processing system comprising a processor and a memory comprising instructions, which are executed by the processor to cause the processor to implement the method for simulating customer data using a 
However, Campos teaches a computer implemented method in a data processing system comprising a processor and a memory comprising instructions, which are executed by the processor to cause the processor to implement the method for simulating customer data using a reinforcement learning model including an intelligent agent, a policy engine, and an environment (See CAMPOS, Fig.5; Paragraphs 0027; 0099; 0155);
generating by the processor, simulated transaction data in imitation of real transaction data, wherein generating the simulated transaction data further comprises:
Wherein the standard customer transaction data is a statistical representation of a group of real customers having similar transaction characteristics extracted from real customer transaction data (See CAMPOS, Paragraph 0115);
Performing, by the processor, a plurality of iterations to simulate the standard customer transaction data, wherein the plurality of iterations is performed until  a degree of similarity of simulated transaction data relative to the standard customer transaction data is higher than a first predefined threshold; in each iteration, generating, by the processor, simulated customer data (See CAMPOS, Paragraphs 00989 and 0099).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have included the feature of CAMPOS within the teaching of Jenson with the motivation of providing the Al engine decomposing the complex task allows for both i) the first module to use reward functions focused for solving each individual sub-task, and then one or more reward functions focused for the end solution of the complex task, as well as ii) the first module to conduct the training of the Al objects corresponding to the individual sub-tasks 
In addition, as best understood, Jenson/CAMPOS discloses all of the limitations above. The combination of Jenson/CAMPOS does not explicitly disclose “data”; “and
training a predictive model for identifying an abnormal customer behavior, using the simulated customer data”.
However, Kirti teaches training a predictive model for identifying an abnormal customer behavior, using the simulated customer data” (See Kirti, Paragraphs 0166-0168).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have included the feature of Kirti within the teachings of Jenson and CAMPOS with the motivation of providing which users are privileged and which are ordinary users may not be straightforward. Different cloud services can have different parameters for what makes a user privileged. Additionally, a cloud service may not provide a way for a customer to determine which user accounts are privileged (See Kirti, Paragraph 0008).


As per claim 3, Jenson in view of CAMPOS discloses the method as recited in claim 1, wherein each simulated transaction includes transaction type, transaction amount, transaction time, transaction location, transaction medium, a second party associated with the simulated transaction (See Jenson, Paragraphs 0003; 0031; 0033). 

As per claim 4, Jenson in view of CAMPOS discloses the method as recited in claim 1, wherein the environment includes a set of all previous actions conducted by the intelligent agent (See Jenson, Paragraphs 0033-0036; 0118-0119).

As per claim 5, Jenson in view of CAMPOS discloses the method as recited in claim 4, further comprising: removing, by the processor, a plurality of previous actions having the degree of similarity lower than a second predefined threshold “from the environment” (See Jenson, Paragraph 0077). 

As per claim 6, Jenson in view of CAMPOS discloses the method as recited in claim 1, further comprising: acquiring, by the processor, the standard customer transaction data from raw customer transaction data through an unsupervised clustering approach (See CAMPOS, Paragraphs 0228; 0234).

 As per claim 7, Jenson in view of CAMPOS discloses the method as recited in claim 1, wherein the feedback is a reward or a penalty (See CAMPOS, Paragraph 0004-0005; 0013; 0076). 

As per claim 8, Jenson discloses the program instructions executable by a processor to cause the processor to: generate an artificial customer profile by combining randomly selected information from a set of real customer profile data (See Jensen, Paragraphs 0105-0109; 0115); provide standard customer transaction data representing a group of customers having similar transaction characteristics as a goal (See Jenson, Paragraphs 0099; 0118-0119); conduct, by the intelligent agent, an action including a plurality of simulated transactions (See Jenson, 
 Jenson does not explicitly disclose a computer program product for simulating customer data using a reinforcement learning model including an intelligent agent, a policy engine, and an environment, the computer program product comprising a computer readable storage medium having program instructions embodied therewith. 
However, CAMPOS teaches a computer program product for simulating customer data using a reinforcement learning model including an intelligent agent, a policy engine, and an environment, the computer program product comprising a computer readable storage medium having program instructions embodied therewith (See CAMPOS, Fig.5; Paragraphs 0027; 0099; 0155).
 It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have included the feature of CAMPOS within the teaching of Jenson with the motivation of providing the Al engine decomposing the complex task allows for both i) the first module to use reward functions focused for solving each individual sub-task, and then one or more reward functions focused for the end solution of the complex task, as well as ii) the first module to conduct the training of the Al objects corresponding to the individual sub-tasks in the complex task, in parallel at the same time. The combined parallel training and the use of 
In addition, as best understood, Jenson/CAMPOS discloses all of the limitations above. The combination of Jenson/CAMPOS does not explicitly disclose “and training a predictive model for identifying an abnormal customer behavior, using the simulated customer data”.
However, Kirti teaches training a predictive model for identifying an abnormal customer behavior, using the simulated customer data” (See Kirti, Paragraphs 0166-0168).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have included the feature of  Kirti within the teachings of CAMPOS and Jenson with the motivation of providing which users are privileged and which are ordinary users may not be straightforward. Different cloud services can have different parameters for what makes a user privileged. Additionally, a cloud service may not provide a way for a customer to determine which user accounts are privileged (See Kirti, Paragraph 0008).

As per claim 15, Jenson discloses a system for simulating customer data using a reinforcement learning model including an intelligent agent, a policy engine, and an environment, the system comprising: a processor configured to: generate an artificial customer profile by combining randomly selected information from a set of real customer profile data (See Jensen, Paragraphs 0105-0109; 0115); provide standard customer transaction data representing a group of customers having similar transaction characteristics as a goal (See Jenson, Paragraphs 0099; 0118-0119); conduct, by the intelligent agent, an action including a plurality of simulated 
Jensen does not explicitly disclose combine the artificial customer profile with the last action to form simulated customer data.
However, Campos teaches combine the artificial customer profile with the last action to form simulated customer data (See CAMPOS, Fig.5; Paragraphs 0027; 0099; 0155).
 It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have included the feature of CAMPOS within the teaching of Jenson with the motivation of providing the Al engine decomposing the complex task allows for both i) the first module to use reward functions focused for solving each individual sub-task, and then one or more reward functions focused for the end solution of the complex task, as well as ii) the first module to conduct the training of the Al objects corresponding to the individual sub-tasks in the complex task, in parallel at the same time. The combined parallel training and the use of reward functions focused for solving each individual sub-task speed up an overall training
duration for the complex task on the one or more computing platforms, and subsequent
deployment of a resulting Al model that is trained, compared to an end-to-end training with a
single algorithm for all of the Al objects incorporated into the Al model (See CAMPOS, Paragraph
0013).

However, Kirti teaches training a predictive model for identifying an abnormal customer behavior, using the simulated customer data” (See Kirti, Paragraphs 0166-0168).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have included the feature of Kirti within the teachings of CAMPOS and Jenson with the motivation of providing which users are privileged and which are ordinary users may not be straightforward. Different cloud services can have different parameters for what makes a user privileged. Additionally, a cloud service may not provide a way for a customer to determine which user accounts are privileged (See Kirti, Paragraph 0008).

Claims 10-14 and 17-20 recite the same limitations as to claims 3-7, are therefore rejected for the same reasons given supra, and incorporated herein.





	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The examiner has considered all references listed on the Notice of References Cited, PTO-892.
The examiner has considered all references cited on the Information Disclosure Statement submitted by Applicant, PTO-1449.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TALIA F CRAWLEY whose telephone number is (571)270-5397.  The examiner can normally be reached on Monday thru Thursday; 8:30 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd A Obeid can be reached on 571-270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.